Petitioner herein, after having been convicted of violating an ordinance of the city of Pasadena designed to regulate the standing of public carriages on the streets of said city, and after having been imprisoned in default of payment of a fine imposed by the police court, petitioned for release uponhabeas corpus. In his petition he assigned as ground thereof that the ordinance under which his conviction was had is unconstitutional and void. Although time was allowed petitioner within which to file a brief and point out wherein the provisions of the ordinance are in conflict with the constitution, no brief has been filed and no authorities cited in support of the petition. We conceive it not to be the duty of this court to seek for some cause which shall result in nullifying the ordinance on the ground proposed by petitioner. An inspection of the ordinance does not disclose any apparent infirmity of the kind suggested, and with that conclusion we shall rest content, unless differently convinced in a case where the contentions here made are supported by argument or authority. Courts will not hold statutes or ordinances unconstitutional unless it is clearly shown that they are inconsistent with the fundamental law. (Deyoe v. SuperiorCourt, 140 Cal. 476, [98 Am. St. Rep. 73, 74 P. 28].)
The writ is discharged and the prisoner remanded to the custody of the chief of police of the city of Pasadena.
Allen, P. J., and Shaw, J., concurred. *Page 595